In a negligence action to recover damages for personal injury, loss of services and medical expenses, the defendants appeal from an order of the Supreme Court, Nassau County, dated November 10, 1962, which granted plaintiffs’ motion and which set aside a verdict in defendants’ favor and directed a new trial. Order reversed, without costs; plaintiffs’ motion denied; and verdict for defendants reinstated. In our opinion, there was sufficient evidence to support the jury’s verdict (Smith v. McIntyre, 20 A D 2d 711; Pertofsky v. Drucks, 16 A D 2d 690). Moreover, if it be assumed that the learned trial court erred: (a) by permitting the cross-examination of Dr. Greenberg as to a textbook whose authority he did not recognize; and (b) by admitting in evidence the X-ray report of the late Dr. Frucht, we hold that such errors were not sufficiently prejudicial to warrant a new trial, since they involve only the secondary issue of the extent of the injuries, while the jury found for the defendants on the primary issue of liability. In this respect, Roveda v. Weiss (11 A D 2d 745) is clearly distinguishable, since in that ease liability had been conceded and the only issue was the extent of the injuries and the amount of the damages. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.